CERTIFIED MAIL No: 7017 2680 0000 9301 6660

UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN

DISTRICT OF NEW YORK
Mary J. Farrier ; Case No: 19-10412 (JLG)
: Honorable Judge James L Garrity
Plaintiff
VS

Ditech Financial LLC

Defendant

 

MOTION FOR CONSIDERATION

Your Honor, I just want to share my situation with you, at my age and illness I can not
hold an eight hour job, if I don’t receive any concentration I may end up losing a lots.
Ditech is restructuring through Chapter 11 but they are refusing to give me any
consideration of waving the two Mortgages balances. They transferred one of my
Mortgages to Shellpoint Mortgage Acct # 0579157490 the other one to NewRez
Mortgage Acct #0579635107

See Attached

Certificate of Service will send a copy by Electronic and Regular u .s. Mail Certified
Certified Number: 7017 2680 0000 9301 6660 / 7017 2680 0000 9301 6615

James W. Sandy Attorney
Mc Glinchey Stafford

3401 Tuttle Road, Suite 200
Cleveland, Oh 44122

Weil, Gotshal & Manges LLP
767 Fifth Ave

New York, New York 10153
Ray C. Schrock, P.C.

Sunny Singh
Richard W. Slack -
212-310-8000 Date: 03-09-20 Ate, OC) WZorrer)

 

Mar¥ Vfarrier

P.O. Box 19361
Cincinnati, OH 45219
513-207-3008
March 9th, 2020 ~
Certified Mail No: 7017 2680 0000 9301 6615

McGlinchey Stafford

Holly Hines Legal Assistant to James W. Sandy
3401 Tuttle Road, Suite 200

Cleveland, Oh 44122

Re: Attorneys for Ditech Financial LLC’s
Dear Attorney Mr. Sandy:

As you know and Ditech knows, Ditech started my nightmares by sending me a false
foreclosure letter and by sending false information to the Credit Bureau and destroying
my boring power to get loans, when they refuse to loan me anything, | turn to chapter 7
for help. My house was temporarily or permanently taken from me through a trustee, it
depends on my lawsuit and counseling on Aging and Pro-Seniors, It is based upon taking
advantage of a Senior Citizen.

Ditech want to get out of the damages they caused me through chapter 11, they still want
me to pay them. I am asking for consideration of Chapter 11 Court and Ditech to waive
my balances on the two Mortgages. Please submit a copy of this letter to Ditech and to
the Chapter 11 Court.

Weil, Gotshal & Manges LLP
767 Fifth Ave
New York, New York 10153
Ray C. Schrock, P.C.
Sunny Singh
Richard W. Slack
Very truly yours,

Mary J. Farrier
P.O. Box 19361
Cincinnati, OH 45219
